                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

    UNITED STATES OF AMERICA                               )
                                                           )
    v.                                                     )     No. 3:20-CR-00021
                                                           )
    ANMING HU                                              )
                                                           )

                                   MOTION TO CONTINUE

           Now comes the Defendant through Counsel and moves this Honorable Court for a

    Continuance of the Motion cutoff date and the Trial.

           The Motion cutoff date is presently March 31st. Dr. Hu requests that the Defend-

    ant’s deadline for filing motions be extended to at least May 4th, 2020.

           The Defendant believes an extension of the motion deadline will require a corre-

    sponding extension of the trial date.

           The Government has been advised of this motion and has no objection to the re-

    quested continuance.

           There are several novel and unique issues in this case. The complexity in the In-

    dictment requires considerable research and, additional time is necessary to ensure a fair

    trial. In addition, the Government has filed a Classified Information Procedures Act no-

    tice requesting a hearing. This procedure will require a hearing and, additional motion

    practice may be required after the hearing. The present restrictions on public gatherings

    caused by the corona virus may also play a factor in the timing of this case.

           The Defendant is aware of his rights to a speedy trial however, the Government

    has no objection and both the Defendant and Government agree that the ends of Justice

    served by a continuance outweigh the interests of the Public and the Defendant in a




Case 3:20-cr-00021-TAV-DCP Document 19 Filed 03/27/20 Page 1 of 2 PageID #: 106
    speedy trial.

                           Respectfully submitted this 27th day of March, 2020.



                                                           s/A. Philip Lomonaco
                                                           A. Philip Lomonaco, BPR#011579
                                                           800 S. Gay Street, Suite 2610
                                                           Knoxville, TN 37929
                                                           (865) 521-7422
                                                           (865) 521-7433 fax
                                                           apl@knox-law.com




                                 CERTIFICATE OF SERVICE

            I do hereby certify that a copy of the foregoing document was filed electronically.
    Notice of this filing will be sent by operation of the Court’s electronic filing system to all
    parties indicated on the electronic filing receipt. All other parties will be served by U. S.
    Mail. Parties may access this filing through the Court’s electronic filing system.

                                                           s/A. Philip Lomonaco




Case 3:20-cr-00021-TAV-DCP Document 19 Filed 03/27/20 Page 2 of 2 PageID #: 107
